DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 4-12, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20050154487 A1 Wang, and further in view of US 20040158345 A1 Watanabe.
Regarding claim 1, Wang discloses A method for inspection, measurement, fabrication, and quality control of apparel (i.e.Fig.2), the method comprising: a) mounting apparel using mounting equipment such that one or more select features of the apparel are accessible by scanning equipment (i.e.Fig.2, [23], [96], [44], wherein SPM, a mannequin with support is the mounting element, and camera is the scanner); b) scanning, using one or more of the mounting equipment and the scanning equipment, the apparel to generate scan-data from a plurality of perspective directions relative to the apparel (i.e.[97], wherein the different radial directions are the a plurality of perspective directions, the images taken from camera is the scan-data); c) processing the scan-data to generate reproducible images of the apparel (i.e.[18], [20], [220], [223], wherein the first view data that is the image of SPM is extracted to generate SVM or SVFM, and the specific virtual mannequin (SVM) or specific virtual "fashion" mannequin (SVFM) is a reproduction or replica of SPM, the claimed reproducible image); and d) generating, based on the reproducible images, output comprising apparel inspection, measurements, and categorization information (i.e.[61], [219], [225], wherein the size measurement of the SVM is displayed, the virtual mannequin (SVM) is inspected/viewed to identify the garment type representing a group of consumers, and the examination of SVM is viewed; here the displaying and viewing indicates information of examination, measurement and type of SVM is outputted, and the type for certain group of customers is categorization information).

However, Watanabe teaches c) processing the scan-data to generate reproducible images of the apparel (i.e.[34], [46], wherein sample garment is scanned, and used to reproduce new customer-made garment, sample garment is the reproducible images of the apparel); and d) generating, based on the reproducible images, output comprising apparel inspection, measurements, and categorization information (i.e.[36]-[38], [68]-[70], wherein the sample garment is categorized, and size measured and quality checked, then a customer fit garment is made and recorded into customer data).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for inspection, measurement, fabrication, and quality control of apparel disclosed by Wang to include the teaching in the same field of endeavor of Watanabe, in order to provide a system and method for providing custom-made clothing for customers based on fit and style preferences, as identified by Watanabe (i.e.[01]).
Regarding claim 4, Wang discloses The method of claim 1, wherein the scan-data comprises digital based on signals projected onto the apparel (i.e.[44], [48]).
Regarding claim 5, Wang discloses The method of claim 4, wherein the signals comprise one or more of electrical, electro-mechanical, electromagnetic, optical, mechanical, or magnetic energy (i.e.[46]).
Regarding claim 6, Wang discloses The method claim 1, wherein the scan-data comprises one or more of videos, photos, or point-cloud imaging (i.e.[96]).

Regarding claim 8, Watanabe teaches The method of claim 7, wherein the garment comprise an article of clothing (i.e.[19]).
Regarding claim 9, Wang discloses The method of claim 1, wherein the mounting equipment is arranged to receive signals from a plurality of directions and/or sources (i.e.[25]).
Regarding claim 10, Wang discloses The method claim of 1, wherein the mounting equipment allows the apparel to be rotated during the scanning (i.e.Fig.3B, [126]).
Regarding claim 11, Watanabe teaches The method of claim 1, wherein the scanning equipment comprises an optical scanning mechanism configured to output optical signals (i.e.Fig.4A).
Regarding claim 12, Watanabe teaches The method of claim 1, wherein the generating output comprises comparing the reproducible images to stored reference images (i.e.[63]).
Regarding claim 15, Wang discloses The method of claim 1, further comprising: adjusting the mounting equipment with the apparel mounted thereto such that a position of the apparel is changed; and rescanning, using one or more of the mounting equipment and the scanning equipment, the apparel to generate the scan-data from a plurality of perspective directions relative to the apparel (i.e.[25]).
Claims 2, 3, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang, in view or Watanabe, and further in view of US 20140165265 A1 Tulin; Kris et al. (hereafter Tulin). 
Regarding claim 2, Tulin teaches The method of claim 1, further comprising repeating steps a)-d) for at least one iteration, wherein the apparel is modified between iterations, and wherein the method facilitates reduction in quality defects of the apparel (i.e.[15], [321).

Regarding claim 3, Tulin teaches The method of claim 2, wherein the quality defects comprises variations in stitching, breaks or changes in color or fabric patterns, tears, unwanted marks and blemishes (i.e.[94]).
Regarding claim 20, Tulin teaches The method of claim 1, further comprising: demounting the apparel from the mounting equipment; and mounting different apparel to the mounting equipment such that one or more selected features of the different apparel are accessible by the scanning equipment, the different apparel being of a different size from the apparel (i.e.[183]).
Claims 14, 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang, in view or Watanabe, and further in view of US 20030146194 A1 Bowker, Roland D.  et al. (hereafter Bowker).
Regarding claim 14, Bowker teaches The method of claim 1, wherein mounting apparel using the mounting equipment includes inflating a bladder to secure the apparel to the mounting equipment (i.e.[57]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention having all the references Wang, Watanabe and 
Regarding claim 16, Bowker teaches The method of claim 15, wherein adjusting the mounting equipment includes inflating a bladder of the mounting equipment (i.e.[57]).
Regarding claim 17, Bowker teaches The method of claim 15, wherein adjusting the mounting equipment includes articulating a rod disposed within a portion of the apparel to change the position of the apparel (i.e.[40]).
Regarding claim 18, Bowker teaches The method of claim 17, wherein articulating the rod includes the rod being disposed in a leg of the apparel such that the leg of the apparel is bent at a knee portion, the apparel being a pair of jeans (i.e.[42]).
Regarding claim 19, Bowker teaches The method of claim 1, further comprising demounting the apparel from the mounting equipment by deflating a bladder of the mounting equipment (i.e.[33]).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 20200066029 A1, US 20130305547 A1, US 20170046862 A1.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY Y. LI whose telephone number is (571)270-3671. The examiner can normally be reached Monday ~ Friday (8:30 AM- 4:30 PM) EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY Y. LI/Primary Examiner, Art Unit 2487                                                                                                                                                                                                        1